FILED
                           NOT FOR PUBLICATION                             OCT 17 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BI RONG LI,                                      No. 12-35216

              Plaintiff - Appellant,             D.C. No. 2:11-cv-00150-RSM

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General;
JENNY ANNE DURKAN, U.S.Attorney
for the Western District of Washington;
RONALD C MACHEN, U.S. Attorney for
the District of Columbia,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted October 8, 2013**
                              Seattle, Washington

Before: TASHIMA, GRABER, and MURGUIA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bi Rong Li petitioned for judicial review of an order upholding the denial of

her application for a U nonimmigrant visa. The district court granted the

defendants’ cross-motion for summary judgment, concluding that Li’s failure to

submit a Form I-918, Supplement B certification with her visa application made

her ineligible for the visa. Li appeals, and we review de novo the district court’s

ruling on the parties’ cross-motions for summary judgment. Guatay Christian

Fellowship v. Cnty. of San Diego, 670 F.3d 957, 970 (9th Cir. 2011), cert. denied,

133 S. Ct. 423 (2012). We affirm.

      On review and on appeal, Li concedes that she did not file a Form I-918,

Supplement B certification. She argues, however, that the form should not have

been required because the Supplement B requirement is contrary to Congress’s

intent in enacting the Victims of Trafficking and Violence Protection Act of 2000

(“VTVPA”), under which the U nonimmigrant visa classification was established.

Specifically, she asserts that the “broad and liberal” wording of the VTVPA,

which, among other things, requires that the applicant must have “been helpful, is

being helpful, or is likely to be helpful to [law enforcement or local authorities]

investigating or prosecuting [qualifying] criminal activity,” 8 U.S.C. §

1101(a)(15)(U)(i)(III), makes the certification requirement contrary to the

VTVPA’s text and purpose. Alternatively, Li argues that even though she did not


                                           2
submit the certification, she nonetheless complied with the statutory requirement

because simply by submitting her U visa application she was putting the

government on notice of qualifying criminal conduct and therefore was “being

helpful” to law enforcement in a future investigation.

      Li’s arguments ignore the unambiguous text of 8 U.S.C. § 1184(p)(1), which

sets forth an additional requirement for U nonimmigrant visa applications. That

subsection states that the application “shall contain a certification from [law

enforcement or local authorities] investigating [the qualifying] criminal activity.”

Id. (emphasis added). In light of that text, which makes clear that some form of

certification is required, we reject Li’s argument that the Supplement B

requirement is contrary to Congress’s intent. See Perlman v. Catapult Entm’t, Inc.

(In re Catapult Entm’t, Inc.), 165 F.3d 747, 753-54 (9th Cir. 1999) (citing Davis v.

Mich. Dep’t of Treasury, 489 U.S. 803, 808 n.3 (1989)) (noting that the Court need

not turn to other evidence of Congress’s intent when the statute’s text is

unambiguous). We likewise reject Li’s alternative argument, because it assumes

that no certification is required by law.

      AFFIRMED.




                                            3